Title: To Thomas Jefferson from Robert Mitchell, 28 March 1781
From: Mitchell, Robert
To: Jefferson, Thomas



Sir
Richmd March 28th. 1781

Your favour I Received and observe its Content. The depositions of they Captains of the Vessels, Will take, or any others Acquainted With the Case. I Would think if approved of By You, that those Gentlemen that appraised they Different Vessels ought to Wate on the Captains Which Will Enable them to make there report, and if the Captain does not appear Condet [content], they ought to be Sworn, and think that all ought to be asserted Under the bill of Resti[t]ution of the Vessels and Cargos Which Will appear more regular. Youl please Write these Gentlemen on [this] as I find They  Seem to think too much of a Small Trouble. I Shall Wate on them my Selfe. I am Verey Sorry to Give You So much Trouble, Which Youl please Excuse. I am Sir Your Obt Servt.,

Robt. Mitchell


NB I have not let these Gentlemen Know The Contents of your letter Knowing one of them Would Give himself as Little Trouble as possible.
R M

